Filed 09/30/19   Case 19-21640   Doc 120
Filed 09/30/19   Case 19-21640   Doc 120
Filed 09/30/19   Case 19-21640   Doc 120
Filed 09/30/19   Case 19-21640   Doc 120
Filed 09/30/19   Case 19-21640   Doc 120
Filed 09/30/19   Case 19-21640   Doc 120
Filed 09/30/19   Case 19-21640   Doc 120
Filed 09/30/19   Case 19-21640   Doc 120
Filed 09/30/19   Case 19-21640   Doc 120
Filed 09/30/19   Case 19-21640   Doc 120
Filed 09/30/19   Case 19-21640   Doc 120
Filed 09/30/19   Case 19-21640   Doc 120
Filed 09/30/19   Case 19-21640   Doc 120
